DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed February 15, 2021, with respect to the rejection(s) of claim(s) 1-8 and 21-23 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Number 4,882,918 to Stanich.
Additionally, with respect to claims 13 and 15-20 have been fully considered and are persuasive.  The rejection of claims 13 and 15-20 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 7-8 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,924,314 to Cernansky, in view of Stanich.
	Cernansky discloses a handle cover (30) comprising through-holes (50) dimensioned to align with a through-hole (25) in a handle (15 and 20) of a cabinet, wherein the handle cover is adapted to at least partially cover the handle (figure 2), and wherein the through-holes of the handle cover are dimensioned to receive a shackle (100) of a lock (90).  However, Cernansky does not disclose a shackle cover.
Stanich teach of a shackle cover (1) dimensioned to receive a shackle (S) of a lock (2), wherein the shackle cover comprises an upper tab (upper portion of 15) and a lower tab (upper portion 22), each comprising a respective shackle slot (19 and 19a) therein dimensioned to receive the shackle of the lock (figures 1 and 2), and wherein the lower tab further comprises a through-hole (18a) dimensioned to receive the shackle of the lock (figures 1 and 2), as in claim 1, and the shackle cover is a unitary body (column 4, lines 21-26), as in claim 4, wherein an outer wall of the shackle cover comprises a back edge angled with respect to a longitudinal axis of the shackle cover (figures 6), as in claim 8.
All of the component parts are known in Cernansky and Stanich.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a shackle cover as taught by Stanich where the shackle of the padlock is capable of being placed with the handle cover in Cernansky, since covering a handle is in no way dependent on covering an associated padlock, and the shackle cover could be used in combination with the handle cover to achieve the predictable results of having an assembly for protecting locking devices from bolt cutters, hacksaws and similar instruments.


Cernansky discloses a handle cover (30) comprising through-holes (50) dimensioned to align with a through-hole (25) in a handle (15 and 20) of a cabinet (column 1, lines 9-15), wherein the handle cover is adapted to at least partially cover the handle (figure 2), and wherein the through-holes of the handle cover are dimensioned to receive a shackle (100) of a padlock (90).  However, Cernansky does not disclose a shackle cover, nor an electronics cabinet.
Stanich teaches a shackle cover (1) dimensioned to receive the shackle of the padlock, wherein the shackle cover comprises an upper tab (upper portion of 15) and a lower tab (upper portion 22), each comprising a respective shackle slot (19 and 19a) therein dimensioned to receive the shackle (S) of a padlock (2), as in claims 21 and 22, wherein shackle cover, and padlock are located in a pocket of a locker (column 1, lines 38-43), as in claim 23.
All of the component parts are known in Cernansky and Stanich.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a shackle cover as taught by Stanich where the shackle of the padlock is capable of being placed with the handle cover in Cernansky, where the handle cover, shackle cover, and padlock would be located in a pocket of the electronics cabinet, as in claim 23, since covering a handle is in no way dependent on covering an associated padlock, and the shackle cover could be used in combination with the handle cover to achieve the predictable 
Furthermore, utilizing the handle and shackle covers on an electronics cabinet is considered an intended use.  It is common knowledge in the prior art to have additional securing means on any locking structure, such as cargo trailers, self-storage facilities or electronics cabinet in the same field of endeavor for the purpose of thwart tampering and unauthorized access.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the handle and shackle covers on an electronics cabinet in order to provide protection means to prevent unauthorized access to an electronics cabinet.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cernansky, in view of Stanich, as applied above.
Cernansky discloses although no particular material of construction is required for the handle cover, a preferred embodiment of the invention would utilize stainless steel for strength and to prevent oxidation which can weaken structural integrity (column 2, line 66-column 3, line 4).  Stanich discloses the shackle cover can be made of many resilient materials, preferably a In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 13-20 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the shackle cover comprises outer walls (12x), wherein a height of the shackle cover along the outer walls is greater than a height of the shackle cover at the upper tab.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                       



CJB /cb/
March 16, 2021